Case 3:19-cv-19145-BRM-TJB Document 89 Filed 12/11/20 Page 1 of 2 PageID: 1067




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 DAVID M. GRECO,

                      Plaintiff,                         Case No. 3:19-cv-19145-(BRM)(TJB)

                      v.
                                                                        ORDER
 GURBIR S. GREWAL, et al.,

                     Defendants.



       THIS MATTER is opened to this Court by three Motions: (1) Defendants New Jersey

Attorney General Gubir S. Grewal, Jared M. Maples, and the New Jersey Office of Homeland

Security and Preparedness (collectively, the “State Defendants”), and the Camden County

Prosecutor’s Office, Jill S. Mayer, and Nevan Soumails’ (collectively, the “County Defendants”)

Motion to Dismiss Plaintiff’s Complaint under the Younger doctrine pursuant to Federal Rule

12(b)(1) and for failure to state a claim for which relief could be granted pursuant to Rule 12(b)(6)

(ECF No. 65); (2) Defendants Gloucester Township Police Department, Bernard John Dougherty,

Nicholas C. Aumendo, Donald B. Gansky, William Daniel Rapp, and Brian Anthony Turchi’s

(collectively, the “Township Defendants” and with State and County Defendants, “Defendants”)

Motion to Dismiss for failure to state a claim for which relief could be granted pursuant to Rule

12(b)(6) (ECF No. 66); and (3) Plaintiff David M. Greco’s (“Plaintiff”) Cross Motion for Partial

Summary Judgment Pursuant to Federal Rule of Civil Procedure 56. (ECF No. 69.) Plaintiff

opposes both of Defendants’ Motions to Dismiss. (ECF No. 69.) Having reviewed the submissions

filed in connection with the Motions and having declined to hold oral argument pursuant to Federal
Case 3:19-cv-19145-BRM-TJB Document 89 Filed 12/11/20 Page 2 of 2 PageID: 1068




Rule of Civil Procedure 78(b), for the reasons set forth in the accompanying Opinion and for good

cause shown,

       IT IS on this 7th of December 2020,

       ORDERED that Defendants’ Motions to Dismiss (ECF No. 65) and (ECF No. 66) are

GRANTED; and it is further

       ORDERED that Plaintiff’s Cross Motion for Partial Summary Judgment (ECF No. 69) is

DENIED; and it is further

       ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE in its entirety; and it is further

       ORDERED that the clerk shall mark this matter CLOSED.

                                                           s/ Brian R. Martinotti ___________
                                                           HON. BRIAN R. MARTINOTTI
                                                           UNITED STATES DISTRICT JUDGE
